DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is Non-Final based on the arguments presented by the Applicant

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pietrocini et al. (3,894,678) in view of Nyce (4,591,482) and Hira et al. (5,340,015).
Regarding claims 1, 3, 5, Pietrocini discloses a method for producing a connection between a first metallic component and a second metallic component, comprising: manufacturing by sintering at least one of the two metallic components from a sintering material; producing the connection by means of soldering in a connection area formed between the two metallic components (column 2 line 48 to column 4 line 33).  
Pietrocini does not disclose using a powder to making the sintered material.  Nyce discloses making a sintered steel (iron alloy) from a powder (column 1 lines 5-35, column 1 lines 50- column 2 line 6). To one skilled in the art at the time of the invention 
Pietrocini discloses using mechanical means to remove oxides from the surface (column 4 lines 1-15).  Pietrocini does not disclose subsequently to the sintering and prior to the soldering, compacting, the surface, which forms a part of the connection area, of the metallic component manufactured from the sintering material.  Hira discloses blasting the surface to be brazed (hard soldering) to clean the surface (column 2 lines 64-68).  To one skilled in the art at the time of the invention it would have been obvious to blast the surface to remove any contaminates or debris that would compromise or weaken the joint.  Blasting the surface would have to be performed prior to any sintering in Pietrocini because this process is done right before the soldering to ensure the surface is clean.   
Regarding claim 6, Pietrocini discloses a copper solder is used as solder (table, column 4).  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pietrocini et al. (3,894,678) in view of Nyce (4,591,482) and Hira et al. (5,340,015) as applied to claim 3 above, and further in view Millhiser et al. (3,257,759).
Regarding claim 4, Hira discloses using shot blasting, but does not disclose a powder of stainless steel manufactured by means of gas atomization is used as blasting medium.  However, Millhiser discloses using steel shot for blasting and compacting a surface (columns 1-2).  To one skilled in the art at the time of the invention it would have .  

Claims 1-2, 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nyce (4,591,482) in view of Pietrocini et al. (3,894,678).
Regarding claim 1, Nyce discloses a method for producing, comprising manufacturing powder-metallurgically by sintering at least one of the two metallic components from a sintering material; and subsequently to the sintering and prior to soldering, compacting (HIP process), the surface, which forms a part of the connection area (4), of the metallic component manufactured from the sintering material (column 2 line 55 to column 3 line 13).
Nyce discloses forming metal parts, but does not disclose a connection between a first metallic component (2) and a second metallic component producing the connection by means of soldering in a connection area formed between the two metallic components.  However, Pietrocini discloses that it is known to solder metal components together after sintering (column 2 line 48 to column 4 line 33).  Pietrocini discloses that if the density is greater than 6.7 gm/cc (low porosity), then pretreatment is not needed.  To one skilled in the art at the time of the invention it would have been obvious to perform any necessary known post-sintering process required to achieve the desired -final product.  Soldering allows the user to join components together to create a larger component needed for a desired application.  
Regarding claim 2, Nyce discloses making a steel powder sintered product where the parts are essentially full density in order to meet requirements for fatigue 
Regarding claim 5, Nyce discloses a sintering powder of stainless steel is used as sintering material (pages 2-3).  
Regarding claim 6, Pietrocini discloses a copper solder is used as solder (table, column 4).  

Response to Arguments
Applicant’s arguments, see Applicant’s Arguments, filed 12/17/2021, with respect to the rejection(s) of claim(s) 1-6 under 103a have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Pietrocini et al. (3,894,678) in view of Nyce (4,591,482) and Hira et al. (5,340,015) and Nyce (4,591,482) in view of Pietrocini et al. (3,894,678).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN B SAAD/            Primary Examiner, Art Unit 1735